Citation Nr: 0946810	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for the residuals of a 
left foot injury.

4.  Entitlement to service connection for the residuals of a 
left leg injury.

5.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

6.  Entitlement to service connection for a total rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 
1973.  Thereafter, it appears that he had service in the 
Naval Reserves from approximately 1975 to 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2005 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  

In March 2006, the Veteran withdrew his requests for a 
Decision Review Officer hearing (DRO) and personal hearing 
before the Board.  38 C.F.R. § 20.704(e).  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.  

As a preliminary matter, the Board notes that despite the 
RO's characterization of the claim for residuals of a left 
leg injury as a claim for left leg loss of muscle use due to 
herbicide exposure, the Veteran did not contend that he has a 
left leg disability that is related to herbicide exposure.  
Moreover, the evidence of record does not indicate such.  
Consequently, the Board has recharacterized the issue on 
appeal to more accurately reflect the Veteran's intentions.  
Additionally, the Board notes that the Veteran was denied 
service connection for peripheral neuropathy of the bilateral 
lower extremities in a June 2008 RO decision, which he did 
not appeal.  The Board notes the matter of service connection 
for the residuals of a left leg injury is separate and 
distinct from the claim for service connection for peripheral 
neuropathy of the bilateral lower extremities and will be 
treated accordingly.  

By way of a December 2008 statement, the Veteran's 
representative related that the Veteran wished to withdraw 
the issues of entitlement to service connection for 
mononucleosis and hepatitis.  Accordingly, these issues have 
been withdrawn from appellate consideration.  38 C.F.R. 
§ 20.204.  

The issues of entitlement to service connection for a skin 
disability and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, 
or within one year thereafter, and therefore, has not been 
shown to be causally or etiologically related to military 
service, and may not be presumed to be causally or 
etiologically related to military service.

2.  The residuals of a back injury were not manifested during 
service, or within one year thereafter, and therefore, have 
not been shown to be causally or etiologically related to 
military service, and may not be presumed to be causally or 
etiologically related to military service.

3.  The residuals of a left foot injury have not been shown 
to be causally or etiologically related to the Veteran's 
military service.

4.  There are no findings or diagnoses related to the claim 
for the residuals of a left leg injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, and may not be presumed to have had its onset in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309(a), 3.385 (2009).

2.  The residuals of a back injury were not incurred in 
active service, and may not be presumed to have had their 
onset in active or reserve service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.307(a)(3), 3.309(a) (2009).

3.  The residuals of a left foot injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

4.  The residuals of a left leg injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in March and May 2004 with regard 
to the claims for service connection for bilateral hearing 
loss and the residuals of a back injury, left leg injury, and 
left foot injury.  The letters addressed all of the notice 
elements and were sent prior to the initial unfavorable 
decision by the AOJ in February 2005.  In a March 2006 
letter, the Veteran was provided with notice that addresses 
the relevant rating criteria and effective date provisions.  
Any defect in the timing of the notice was harmless error as 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for bilateral 
hearing loss and the residuals of a back injury, left leg 
injury, and left foot injury.  All available service 
treatment records as well as all identified VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  Additionally, 
his Social Security Administration (SSA) disability records 
were obtained and reviewed.  

VA examinations with respect to the claims for bilateral 
hearing loss and the residuals of the back injury were 
obtained in August 2006 and October 2005, respectively.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
adequate, as they are predicated on a reading of the service 
and post-service medical records in the Veteran's claims 
file.  They considered all of the pertinent evidence of 
record, to include the Veteran's service and post-service 
records and the statements of the Veteran, and provide a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  There is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues for bilateral hearing loss and the residuals of 
a back injury has been met.  38 C.F.R. § 3.159(c)(4).   

With regard to the claims for service connection for the 
residuals of a left leg injury and left foot disability, the 
Board acknowledges that the Veteran has not had VA 
examinations specifically for these claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claims because there is no evidence of 
any in-service left leg and left foot injuries besides the 
Veteran's own statements, which as will be discussed below, 
have not been found to be persuasive.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The Board also concludes that an examination is not needed 
for the claim for a left leg disability because there is no 
post-service diagnoses of any disability related to this 
claim.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Further, no persuasive evidence has 
been submitted to indicate that any left foot disability is 
associated with an established event, injury, or disease in 
service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for the residuals of a 
left foot and left leg injury in this case.  38 C.F.R. § 
3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case with regard to the issues of service 
connection for bilateral hearing loss and the residuals of a 
back injury, left leg injury, and left foot injury.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The 
term "active duty for training" includes, "in the case of 
members of the Army National Guard or Air National Guard of 
any State, full-time duty under" certain sections of title 
32, United States Code, including section 502.  38 U.S.C.A. 
§ 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive 
duty for training" includes, "[i]n the case of members of 
the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 
502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

As noted in the introduction, the Veteran had active duty 
from July 1969 to June 1973 and by means of this service he 
is a "veteran" under the law.  As to his service in the 
Naval Reserves, he is not a "veteran" unless or until it is 
shown that he "was disabled . . . . from a disease or injury 
incurred or aggravated in line of duty" during a period of 
active duty for training (ACDUTRA) or unless or until it is 
shown that he "was disabled . . . . from an injury incurred 
or aggravated in line of duty" during a period of inactive 
duty for training (INACDUTRA).  If he was so disabled, such a 
period of ACDUTRA or INACDUTRA is then considered "active 
military service" and the person is then considered a 
"veteran" for that period of service.  Although the Veteran 
does not specifically contend that any of his claims for 
service connection were incurred during his Naval Reserves, 
the Board must consider such if raised by the evidence of 
record.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for bilateral hearing 
loss.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  The Veteran contends that his 
hearing loss is related to acoustic trauma he incurred after 
firing weapons without hearing protection during his active 
service.  The Board will concede acoustic trauma as firing 
weapons is consistent with the circumstances of his service 
and the receipt of a Combat Action Ribbon (CAR) which denotes 
combat service.  

On his March 1969 entrance examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Veteran's active service treatment records were absent 
for complaints, treatment, findings, or diagnoses of hearing 
loss.  On his May 1973 separation examination, bilateral 
whispered and spoken voice testing was 15/15.  Thus, no 
hearing loss was shown during the Veteran's active military 
service.

Thereafter, the Veteran's Reserve service treatment records 
were also absent for complaints, treatment, findings, or 
diagnoses of hearing loss.  Moreover, on periodic reports of 
medical history recorded from June 1975 to January 1991, the 
Veteran answered "no" when asked if he had or ever had any 
hearing loss.  Therefore, the evidence did not show, nor did 
the Veteran report, hearing loss between 1975 and 1992.

In fact, the first report of hearing loss was not until the 
Veteran filed his claim in 2004, more than 30 years after the 
Veteran's active service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, as reflected above, hearing loss was not 
shown in the service treatment records dated from 1969 to 
1992.  Importantly, when specifically asked, the Veteran 
denied experiencing hearing loss during that same time frame.  
Thus, the evidence indicates that hearing loss did not 
develop until many years after his separation from service.  

Additionally, the Veteran underwent a VA examination in 
connection with his claim in August 2006 wherein the claims 
file was reviewed.  The examiner concluded that the Veteran's 
current hearing loss was not caused by or the result of his 
military service.  The Board finds this opinion to be 
persuasive as it is based on a thorough review of the 
Veteran's claims file and examination of the Veteran.  In 
this regard, the examiner noted the Veteran's history of 
exposure to gunfire during service and lack of post-service 
occupational noise exposure.  The examiner reasoned that 
because the Veteran's service treatment records reflected 
that his hearing sensitivity was within normal limits 
bilaterally through January 1991, his hearing loss was not 
related to his military service.  The Board notes that this 
is consistent with the evidence of record as recorded above.  
Further, the opinion was based on the examiner's expertise in 
audiology, as reflected by her CCC-A credentials.  
Consequently, the Board affords this opinion great probative 
value.  

As indicated above, acoustic trauma has been conceded based 
in part on the Veteran's combat experience.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

Competent evidence has not been shown to link the Veteran's 
current hearing loss to his military service.  Although the 
Veteran might sincerely believe that his hearing loss is 
related to service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the Veteran's hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service 
connection for bilateral hearing loss must be denied.  
38 C.F.R. §§ 3.303, 3.385.  

2.  Entitlement to service connection for the residuals of a 
back injury.

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for the 
residuals of a back injury.  The Veteran contends that he 
injured his back after falling approximately 15 feet from a 
ladder and landing on his back.  He currently asserts that 
his back has hurt consistently since this time.  

The Veteran's service treatment records reflect a complaint 
of back pain with impression of back sprain in August 1972.  
His spine was found to be clinically normal on the May 1973 
examination.  His Reserve service treatment records contained 
a June 1977 record wherein it was noted that he slipped on a 
ladder during a drill and had pain in his groin area.  The 
assessment was pulled groin muscle.  There was no mention of 
his back in that report.  An October 1984 record stated that 
the Veteran reported injuring his back after lifting a desk.  
The remainder of the Reserve service treatment records were 
absent for complaints, treatment, findings, or diagnoses of a 
back disability. 

During the course of his appeal, the Veteran has asserted 
that he was treated by a doctor that is now deceased since 
falling off the ladder.  In February 2006, the widow of the 
deceased doctor indicated that the Veteran was treated by her 
husband from the mid 1970s until the late 1980s or early 
1990s.  Records from the private treatment facility, 
S.C.H.C., noted that the Veteran had been a patient since May 
1991 and was treated for back pains.  A May 1991 record, 
which appears to be the earliest record on file from 
S.C.H.C., stated that the Veteran turned sideways to keep 
crates from falling when a woman hit them with her shopping 
cart and hurt his lower back.  The September 1991 diagnosis 
was probable L4 disc bulging, swelling, and severe spasm.  In 
February 1995, the diagnosis was probable L5 disc swelling.  

In considering a claim for service connection, the Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board finds it significant that there was 
no indication that the Veteran hurt his back when falling off 
the ladder.  The Board also finds it significant that after 
the October 1984 report of injuring his back after lifting a 
desk, the Veteran specifically denied recurrent back pain 
when asked on his periodic reports of medical history dated 
from December 1985 to January 1991, which is inconsistent 
with his current reports that he had back problems since 
falling off a ladder.  The Board affords the Veteran's in-
service reports and lack of findings of back pain after 
falling off the ladder more persuasive value than his current 
assertions that he had back pain since the fall.  See Curry 
v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can 
have greater probative value than inconsistent testimony 
provided by the claimant at a later date).  Moreover, even 
after considering his reports of receiving chiropractic 
treatment for his back in the mid 1970s, it is unclear what 
specific back ailment he was treated for, and, as noted 
above, there is no record of back pain following his fall 
from a ladder during his Reserve service.  Most importantly, 
the Board notes that private treatment records from S.C.H.C. 
indicate that the Veteran received treatment for his back 
following a post-service work related injury.  Thus, neither 
the objective evidence nor the Veteran's reports made during 
service indicate that he had recurrent back during his active 
or Reserve service.  

Additionally, the Veteran underwent a VA examination in 
connection with his claim in October 2005 wherein his claims 
file was examined.  The diagnosis was lumbar spine 
degenerative osteoarthritis with spinal canal stenosis at the 
same level.  The examiner concluded that there was no present 
medical diagnosis shown on examination that could be 
attributed to his claim for service connection for a back 
condition.  The Board finds this opinion to be persuasive as 
it is based on a thorough review of the Veteran's claims file 
and examination of the Veteran.  In this regard, the examiner 
noted the Veteran's contentions that he had recurrent back 
pain since 1973.  The examiner reasoned that the May 1973 
examination was absent for a back disability and the Veteran 
indicated that he was in good health or not taking any 
medications and stated that he did not have any physical 
defects that would restrict his performance in reports of 
medical history dated from 1975 to 1992.  The Board notes 
that this is consistent with the evidence of record as 
recorded above.  Consequently, the Board affords this opinion 
great probative value.  

In sum, the evidence indicates that although the Veteran had 
an assessment of back strain during service, the more 
persuasive evidence does not indicate that he had recurrent 
back pain during his active or Reserve service.  
Additionally, the more persuasive evidence does not indicate 
that the Veteran initially reported or was found to have back 
pain following his fall from a ladder in 1977.  Although the 
Veteran might sincerely believe that his back pain is related 
to service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that the Veteran's back disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
his separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  As such, service connection for the residuals of a 
back injury must be denied.  38 C.F.R. § 3.303.  

3.  Entitlement to service connection for the residuals of a 
left foot injury.

4.  Entitlement to service connection for the residuals of a 
left leg injury.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for the 
residuals of a left foot injury or for the residuals of a 
left leg injury.  The Veteran claims that he sustained 
injuries to his left foot and left leg after falling off a 
ladder during his active service.  He asserts that he has 
muscle loss in his left leg due to the fall.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of a left foot 
or left leg injury during service.  As noted above under the 
discussion for the claim for a back disability, during his 
Reserve service in June 1977, the Veteran slipped on a ladder 
during a drill and complained of pain in his groin area.  The 
impression was pulled groin muscle.  There were no reports or 
findings of a left foot or left leg injury at that time or 
thereafter.  As such, there was no showing of a left leg or 
left foot injury during the Veteran's service.  

In fact the first findings of any problems related to a left 
foot disorder were not shown until many years after the 
Veteran's separation from service.  In September 2007, a VA 
treatment note reflected an assessment of Achilles tendonitis 
vs. calcaneal stress fracture.  A March 2008 VA treatment 
entry indicted that there were no obvious foot deformities 
and the impression was tarsal tunnel syndrome.  The Board 
notes that the first findings of a foot related disorder was 
in 2007, more than 30 years after his separation from active 
service.   A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the service treatment records are absent for 
any findings related to the Veteran's left foot or left leg.  
Importantly, when specifically asked if he had foot trouble 
on his reports of medical history, the Veteran marked "no."  
Although the Board acknowledges the Veteran's contention that 
he injured his left leg and left foot during service, the 
Board affords the lack of reports of left leg or left foot 
pain at the time of the recorded fall plus the Veteran's lack 
of complaints of left leg or left foot pain during service 
despite being specifically asked more probative value than 
his recent contentions that he experienced such during 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence can have greater probative value 
than inconsistent testimony provided by the claimant at a 
later date).  Therefore, it does not appear that the Veteran 
developed any disability related to his left foot until many 
years after his separation from service.

Regarding the claim for the residuals of a left leg injury, 
there are no current findings or diagnosis related to this 
claim.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran has the 
disability for which benefits are being claimed.  To the 
extent that the Veteran contends that he has a left leg 
injury that is related to a fall during service, he is not 
competent to diagnosis such disability or opine as to its 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, there were no in-service findings of a left foot or 
left leg injury during the Veteran's active or Reserve 
service.  Moreover, the more persuasive evidence of record 
does not indicate that the Veteran had any diagnoses 
pertaining to his left foot until many years after his 
separation from service.  Importantly, the Veteran does not 
currently have any diagnosis pertaining to any residuals of 
an injury to his left leg.  As such, service connection for 
the residuals of a left foot and left leg injury must be 
denied.  38 C.F.R. § 3.303.  





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for the residuals of a back 
injury is denied.

Entitlement to service connection for the residuals of a left 
foot injury is denied.

Entitlement to service connection for the residuals of a left 
leg injury is denied.


REMAND

5.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

The Veteran contends that he has a skin disability that is 
related to exposure to Agent Orange while serving in Vietnam.  
The Board observes that the Veteran's exposure to herbicides 
was conceded in an October 2006 RO decision wherein it was 
noted that his ship, the U.S.S. Ozbourn, DD 846, likely 
docked in DaNang harbor.  See 38 C.F.R. § 3.307(a)(6).

The Veteran states that he had tumors on both his arms after 
he got out of the Navy that went away.  He also asserts that 
he had pimples on the sides of his head and waist and still 
has scars on his waist.  A June 2004 VA treatment entry had 
assessments of dermatoheliosis, lentigos, and dermatofibroma.  
During his September 2006 VA examination for his diabetes 
mellitus, the Veteran was noted to have six very small pox 
marks on his right lower abdomen, the largest 5 mm in size, 
and a 4 cm by 4.5 cm flat hypopigmented (pale) lesion, 
variable in size and shape without distinct edges.  A 
diagnosis of mild non-specific chronic inflammation of his 
superior scalp was provided.  

The Board notes that the above diagnosis are not among those 
presumed to be attributed to Agent Orange exposure under 
38 C.F.R. § 3.309(e).  Further, some of the evidence suggests 
that the areas affected on the Veteran's scalp are related to 
sun exposure.  Nevertheless, as it has been conceded that the 
Veteran was exposed to herbicides during service, a remand is 
necessary for a VA examination to determine if any of his 
skin diagnoses are related to herbicide exposure, especially 
the marks on his abdomen.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.159(c)(4)(i).  

6.  Entitlement to service connection for a total rating 
based on individual unemployability (TDIU).  

The Board notes that the issue of entitlement to TDIU is 
"inextricably intertwined" with the issue of service 
connection for a skin disability which is being remanded for 
a VA examination.  Therefore, the claim for TDIU must be 
remanded to the RO in accordance with the holding in Harris 
v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a skin disability 
as related to herbicide exposure.  A copy 
of the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
skin disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current skin disability is 
the result of Agent Orange exposure during 
service (which has been conceded) as 
opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the issues of entitlement 
to service connection for a skin 
disability and TDIU should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


